Citation Nr: 1514192	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at St. Joseph's Hospital on February 26, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1977.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Medical Center (MC) in Birmingham, Alabama, for the Charleston, South Carolina VAMC.  Jurisdiction of the appeal resides with the Atlanta, Georgia Regional Office (RO).  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the VA form 9 submitted in February 2010 and signed by the Veteran, the Veteran requested a personal hearing before a member of the Board at a local VA office.

The Veteran was scheduled for a hearing to take place in February 2014.  The RO indicated that the Veteran failed to report to the hearing.  However, examination of the Veteran's VBMS file reveals that the January 2014 notice letter informing the Veteran of the time and place for her February 2014 hearing was returned to the RO by the U.S. Postal Service (USPS) as undelivered.  The USPS indicated that the letter was not deliverable as addressed.

Neither the paper claims file, Virtual VA file, nor VBMS file contains evidence indicating that notice of the hearing was subsequently sent to the Veteran's correct address.  No subsequent correspondence from either the Veteran or her accredited representative has withdrawn this request for a hearing.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2014), when a hearing is scheduled, the person requesting it will be notified of its time and place.  

As it does not appear that the Veteran received notice of the time and place for her scheduled hearing, in accordance with the Veteran's request, the Board finds that the Veteran should again be scheduled for a hearing at the RO before a member of the Board.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's correct address.  However, the Board also notes that it is the responsibility of the Veteran and her representative to inform VA of her correct address.  For this reason, the Board finds that the assistance of the Veteran's representative should be sought in confirming her correct current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran's accredited representative and seek clarification as to the correct mailing address for the Veteran.  

2.  Thereafter, the RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, in accordance with her request.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




